Dear Mr. Price:
You have requested the opinion of this office as to whether the ad valorem taxes described in LSA-R.S. 47:1951 are applicable to certain property held in trust, as described in a letter to you from Mr. Gregory Pletsch, dated September 16, 1992.  According to Mr. Pletsch's letter, the trust has or will acquire "certain existing mortgage loans evidenced by promissory notes secured by first-lien mortgages on single family, owner-occupied residences located in a State other than Louisiana" (emphasis added).
La. Const. (1974) Art. VII, Sec. 21 provides an exclusive list (in addition to the homestead exemption) of property which is exempt from ad valorem taxation.  Paragraph (C)(3) thereof provides as follows:
     "obligations secured by mortgage on property located in Louisiana and the notes or other evidence thereof" (emphasis added).
The exclusive list of exemptions contained in Art. VII, Sec. 21 does not include an exemption for obligations secured by mortgages on property located outside of Louisiana.
The undersigned has had the opportunity to discuss this matter with Mr. Pletsch, who pointed out that Act 523 of the 1992 Regular Session enacted R.S. 47:1709, which provides, in pertinent part:
     ". . .all intangible and incorporeal property of any kind or nature whatsoever, except public service properties, bank stocks, and credit assessments on premiums written in Louisiana by insurance companies and loan finance companies . . .shall be exempt from all ad valorem taxation."
The provisions of R.S. 47:1709 are subject to constitutional challenge, in light of La. Const. (1974) Art. VII, Sec. 21.  See Attorney General's Opinion No. 92-579, which determined that R.S. 47:1709 is constitutionally infirm.
It is the opinion of this office that the property described by Mr. Pletsch, namely, obligations and notes secured by mortgages on property located outside of Louisiana, is not exempt from ad valorem taxation.
We hope this has answered your request.  If this office can be of further assistance, do not hesitate to contact us.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 228n